Case 3:13-cv-00240-GCS Document 167 Filed 01/16/19 Page 1 of 4 Page ID #1311




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DWAYNE M. WOODSON,                 )
                                   )
     Plaintiff,                    ) Case No. 3:13-cv-240-DGW
                                   )
                   v.              ) Magistrate Judge Donald G. Wilkerson
                                   )
DR. MAGID FAHIM, DR. SAM NWAOBASI, )
DR. JAMES KRIEG, JESSIE CANADY,    )
MICHAEL NELSON, TONYA SMITH, and   )
KIMBERLY BUTLER,                   )
                                   )
     Defendants.                   )

              PLAINTIFF’S AND DEFENDANTS’ JOINT STATUS REPORT

       Plaintiff Dwayne M. Woodson (“Plaintiff”) and Dr. James Krieg, Jessie Canady, Michael

Nelson, Tonya Smith, and Jacqueline Lashbrook1 (the “State Defendants” and collectively with

Plaintiff, the “Parties”), by and through their undersigned counsel, respectfully file this status

report pursuant to the Court’s January 11, 2019 Order (Dkt. No. 165):

       1.      In 2013, Plaintiff filed a pro se civil rights action pursuant to 42 U.S.C. § 1983.

This Court summarized that “[t]he principal thrust of the amended complaint is that Plaintiff was

denied proper medical care for uncontrolled hypertension, which led to a near-fatal hemorrhagic

stroke, and he has since been denied proper medical treatment—all in violation of his rights under

the Eighth Amendment.” (Dkt. No. 7 at p. 1.)

       2.      On April 21, 2016, the Court assigned Plaintiff’s undersigned counsel to represent

Plaintiff in this matter. (Dkt. No. 103.)



1
 Pursuant to Federal Rule of Civil Procedure 25(d), the current warden of Menard Correctional
Center, Jacqueline Lashbrook, should be substituted for Kimberly Butler, the former warden. Ms.
Butler was previously substituted for the former warden named as a defendant in this lawsuit,
Richard Harrington, and the Clerk of Court was directed to reflect this change in the docket. (Dkt.
No. 92 at p. 1.)
Case 3:13-cv-00240-GCS Document 167 Filed 01/16/19 Page 2 of 4 Page ID #1312




        3.      On October 26, 2017, counsel for Plaintiff, and counsel for the State Defendants,

and counsel for Drs. Magid Fahim and Sam Nwaobasi (the “Wexford Defendants”) appeared in

court for a settlement conference with Magistrate Judge Stephen C. Williams. (Dkt. No. 147.)

Plaintiff appeared at the settlement conference via videoconference from Menard Correctional

Center. (Id.) After the settlement conference, the Court entered a minute entry stating that “[t]he

parties entered into a confidential settlement agreement.” (Id.)

        4.      Following the October 26, 2017 settlement conference, the parties’ respective

counsel diligently exchanged drafts of the specific language to be included in the written settlement

agreements and releases.

        5.      On November 30, 2018, Plaintiff and Defendant Wexford Health Sources, Inc.2

filed a Joint Stipulation of Dismissal with Prejudice (Dkt. No. 161), which the Court acknowledged

in subsequent orders. (Dkt. No. 162-163.) As a result, the only remaining parties in this lawsuit

are Plaintiff and the State Defendants.

        6.      On November 21, 2018, Plaintiff and the State Defendants filed a joint motion to

postpone entry of judgment, advising the Court that a material term of the Parties’ settlement

agreement is not scheduled to occur until early May 2019 and requested that the Court extend the

entry of judgment in this matter until and through June 2019, at which point the Parties expect that

all terms of the agreement to be fulfilled. (Dkt No. 159.)

        7.      Due to the settlement agreement’s confidentiality provisions, the Parties cannot

disclose the nature of the material term.

        8.      On November 26, 2018, the Court granted Plaintiff’s motion and ordered that “The



2
 On November 21, 2018, Plaintiff petitioned this Court to dismiss the Wexford Defendants (Drs. Magid
Fahim and Sam Nwaobasi) and substitute in Wexford Health Sources, Inc. as a defendant in this case. (Dkt.
No. 158.) On November 26, 2018, the Court granted this request. (Dkt. No. 160.)
Case 3:13-cv-00240-GCS Document 167 Filed 01/16/19 Page 3 of 4 Page ID #1313




Clerk of Court is DIRECTED to terminate this matter on June 28, 2019 absent a motion by the

parties….” (Dkt. No. 160.)

        9.    The Parties expect that all material terms of the agreement will be fulfilled by June

2019.

        10.   If that is the case, then Plaintiff expects to voluntarily dismiss with prejudice the

State Defendants in or before June 2019.


 Dated: January 16, 2019

  PLAINTIFF DWAYNE M. WOODSON                   DEFENDANTS DR. JAMES KRIEG,
                                                JESSIE CANADY, MICHAEL NELSON,
                                                TONYA SMITH, and JACQUELINE
                                                LASHBROOK
  By: /s/ Mark J. Altschul
                                                 By: /s/ Christine McClimans (with consent)
  Mark J. Altschul
  Megan R. Braden                               Christine McClimans
  MORGAN, LEWIS & BOCKIUS LLP                   Illinois Attorney General’s Office – Metro
  77 West Wacker Drive                          East Regional Office
  Chicago, IL 60601                             201 West Pointe Drive, Ste. 7
  Tel.: (312) 324-1000                          Swansea, Illinois 62226
  Fax: (312) 324-1001                           Tel.: (217) 782-9014
  Email: mark.altschul@morganlewis.com          Fax: (217) 524-5091
          megan.braden@morganlewis.com          Email: cmcclimans@atg.state.il.us
Case 3:13-cv-00240-GCS Document 167 Filed 01/16/19 Page 4 of 4 Page ID #1314




                                CERTIFICATE OF SERVICE

       I, Mark J. Altschul, an attorney, certify that I filed the foregoing document using the

Court’s ECF system, which will cause a true and correct copy of the same to be served

electronically on all ECF-registered counsel of record on this 16th day of January, 2019.


                                                    /s/ Mark J. Altschul
                                                    Mark J. Altschul
